Citation Nr: 0840255	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  97-31 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral ankle 
disability.

3.  Entitlement to service connection for a thoracolumbar 
spine disability.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for a left shoulder 
disability.

6.  Entitlement to service connection for a dental condition, 
to include temporomandibular joint dysfunction (TMJ).

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied the veteran's above stated claims.

The issue of entitlement to service connection for bilateral 
ankle disabilities is  addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran incurred several knee injuries in service, 
and upon discharge was found to have retropatellar pain 
syndrome; the preponderance of the evidence of record 
indicates that the veteran's current knee disabilities are 
related to service.

2.  There is no evidence of record showing that the veteran 
sustained any back disability in service; the preponderance 
of the evidence of record indicates that the veteran's 
current thoracolumbar disability is not related to service.

3.  The evidence of record indicates that the veteran had 
some hearing loss upon entry to service, and no level of 
hearing loss sufficient to constitute a disability shortly 
after separation; the preponderance of the evidence of record 
indicates that the veteran's current hearing loss is not 
related to service.

4.  The evidence of record indicates that the veteran only 
received scratches to his left shoulder in service; the 
veteran does not have a current left shoulder disability.

5.  The veteran does not currently have any dental condition 
that is the result of dental trauma in service.

6.  The veteran is currently employed as a truck driver.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the veteran, his 
bilateral knee disabilities were incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  A thoracolumbar spine disability was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

3.  Hearing loss was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2007).

4.  A left shoulder disability was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

5.  Chronic temporomandibular joint dysfunction is not shown 
to have been present in service, or at any time thereafter; a 
chronic dental disability due to dental trauma was not 
incurred in service.

6.  The criteria for a total disability rating based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

In December 2002 and October 2004, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No prejudice has been alleged, and none is 
apparent from the record; and the claim was readjudicated in 
an August 2007 Supplemental Statement of the Case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with 
several VA examinations.  Consequently, the duty to notify 
and assist has been satisfied as to those claims being 
decided on appeal.

As to the relevant evidence of record, a report of VA 
entrance examination dated August 1972 noted a significant 
level of hearing loss.

Undated X-ray records from when the veteran was 19 and 20 
show that his left ankle was X-rayed following sprains.  Both 
X-rays were normal. 

A December 1972 report indicated that the veteran had 
resprained his left ankle.

A January 1973 record showed tendonitis of the left anterior 
ankle.

A December 1982 report of consultation diagnosed the veteran 
with extension tendonitis of the left ankle, and prescribed a 
short leg cast for two weeks.

Records dated in September 1978 noted that the veteran 
reported a twisting injury of the left knee, with pain and a 
history of locking; X-rays at that time were negative.  The 
veteran was diagnosed with a left knee sprain, and given a 
one month profile.

Records dated April 1983 noted that the veteran had a 
prognathic mandible, and anterior apertognathia.  The veteran 
was also found to have a slight bilateral crossbite.  The 
veteran's service medical records show periodic routine 
dental treatment for cleaning, and some cavity treatment.   
The veteran also had teeth removed during service due to 
infection, severe periodontal disease and generalized dental 
caries.  The veteran apparently received full dentures 
sometime in 1986.

An April 1988 report of treatment noted the veteran's 
complaints of pain in the left Achilles tendon.  The veteran 
was diagnosed with tendonitis.

A November 1988 report of X-ray noted that the veteran had 
fallen on his right knee.  X-rays showed minimal effusion and 
were otherwise negative.  The veteran was found to have edema 
and tenderness over the patella and was prescribed temporary 
crutches.  A December 1988 report of treatment noted a 
contusion of the right knee for the past 5 days, but full 
range of motion.  The veteran at that time was given a one 
month profile for his right knee.

January 1991 and June 1992 audiograms did show some hearing 
loss, particularly in the high frequencies.

The report of the veteran's separation examination dated June 
1992 noted that the veteran had paraesthesia of the right 
hand,  high frequency hearing loss, bilateral ankle pain with 
degenerative joint disease, and bilateral "RPPS", which may 
mean retropatellar pain syndrome.

On the authorized audiological evaluation in September 1994, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
25
20
LEFT
5
10
0
20
5

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 98 percent in the left ear.  
The Board notes that these findings do not meet the minimum 
requirements to be considered a hearing loss under 38 C.F.R. 
§ 3.385.

An August 1994 X-ray of the veteran's back showed a mild 
anterior compression of L1, probably old, and was otherwise 
normal.

X-rays of the knees taken in August 1994 showed a normal 
right knee, and a 5 mm calcific density in the joint space of 
the left knee.

X-rays of the right and left ankle taken in August 1994 were 
normal.

The veteran received a brief VA examination of his joints in 
August 1994.  At that time, the veteran was found to have 
flexion to 130 degrees, and 0 degrees of extension, in the 
knees.  Left shoulder elevation was to 150 degrees, abduction 
was to 150 degrees, adduction was to 30 degrees, internal 
rotation was to 40 degrees, and external rotation was to 90 
degrees.  Both ankles had dorsiflexion to 20 degrees, and 
plantar flexion to 40 degrees.  The veteran was diagnosed 
with intermittent tendonitis of both ankles and a history of 
bilateral knee strains.

The veteran also received a VA general medical examination in 
August 1994.  At that time, the veteran reported that during 
a dog attack while he was on active duty (which is well 
documented in the records, and from which the veteran has 
several other service connected disabilities), he received a 
glancing blow to the left shoulder.  He indicated that he did 
incur a small scratch to the left shoulder, but that there 
was no suturing required and that the symptoms in his left 
shoulder had improved.  He also reported that while going 
through booth camp in 1972 he began to develop bilateral 
ankle pain and was diagnosed with intermittent tendonitis, 
which continued throughout service, most often associated 
with running and jumping.  He also noted that he fell several 
times in service, incurring sprains and strains of both 
knees.  He reported that he continues to have periodic 
problems with both knees, mostly associated with activity.  
He also related intermittent recurrence of low back pain 
without a history of definite injury.

Upon examination, the veteran was noted to be edentulous with 
maxillary and mandibular dentures in place.  The veteran was 
diagnosed with intermittent tendonitis of both ankles, knee 
sprains and strains, and hypercholesterolemia.

An examination report dated September 1994 specifically 
indicated that the veteran was unemployed at his wife's 
request, so he could stay home and watch his children, but 
that he wanted to get a job driving a truck.  The examiner 
also indicated that the veteran did not have any social or 
occupational deterioration or compromise.

Motor examination testing dated September 1994 of the left 
upper extremity was normal.

An April 2005 report of VA examination indicated that the 
veteran was currently working as a truck driver.  He reported 
chronic low back pain, with no radiation, numbness, or bowel 
or bladder changes.  He also reported bilateral anterior knee 
pain and bilateral ankle pain, right greater than left.  
Examination of the back found forward flexion of 0 to 90 
degrees, and extension of 0 to 10 degrees, with no findings 
of muscle spasm.  Knees had 0 to 125 degrees of motion, with 
no effusion.  The knees were stable and patella tracking was 
normal.  The ankles were also not effused, but he was tender 
along the joint lines.  He had 20 degrees of planter flexion, 
40 on the left.  X-rays of the spine showed osteophytosis at 
the L4 level.  X-rays of the knees showed minimal narrowing 
of the medial joint spaces bilaterally.  X-rays of the ankles 
showed no arthritis, with only a calcaneal spur on the 
plantar surface which had no specific clinical significance.

The veteran was diagnosed with chronic low back pain, which 
was found to be a minimal disability with mild degenerative 
disc disease on X-ray.  He was also found to have bilateral 
anterior knee pain which was felt to likely be patellofemoral 
pain syndrome.  Radiographs showed mild medial compartment 
arthritis only.  He was also diagnosed with bilateral ankle 
pain, with an unknown etiology.

The veteran had a VA audiogram in May 2005.  At that time, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
20
LEFT
20
15
5
30
15

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 90 percent in the left ear.  
According to these findings, only the veteran's left ear 
would meet the minimum requirements to find a level of 
hearing impairment sufficient to be considered a hearing loss 
disability under 38 C.F.R. § 3.385.

The examiner noted that a review of the veteran's medical 
records indicated that it appeared that the veteran entered 
the service with a mild degree of hearing loss, at some point 
had normal hearing and then had some hearing loss when he 
retired.  It was noted that, at this point, the veteran's 
hearing was better than it was at this retirement and the 
examiner indicated that only frequency where hearing loss was 
now present was at 3,000 Hz in both ears.  The examiner 
opined that it was not as likely as not that the veteran's 
hearing loss resulted from the veteran's military noise 
exposure.  It is noted that this examiner did find that it 
was at least as likely as not that the veteran's tinnitus 
could have resulted from in service noise exposure, and, as 
such, the veteran was granted service connection for tinnitus 
by an August 2007 RO decision.

The veteran received further VA examinations in November 
2006.  These examinations indicate that the veteran was 
working at that time as a truck driver.  The veteran reported 
bilateral knee pain and bilateral ankle pain.  He indicated 
that he did not currently have any left shoulder problem.  
Range of motion of the right knee was from 0 to 140 degrees.  
Range of motion of the left knee was from 0 to 130 degrees.  
Right ankle dorsiflexion was 0 to 15 degrees.  Right ankle 
flexion was 0 to 45 degrees.  Range of motion of the back was 
from 0 to 90 degrees of flexion, and 0 to 20 degrees of 
extension.  There was no evidence of muscle spasm.

X-rays of both knees showed minimal narrowing of the medial 
joint space bilaterally, and were otherwise normal.  X-rays 
of the veteran's ankles showed degenerative spurring of both 
calcanei, most notable at the plantar fascia insertion sites.  
X-rays of the veteran's spine showed mild osteophytosis at 
the level of L4.

The veteran was diagnosed with degenerative joint disease of 
the knees, spine, and ankles.  The examiner indicated that 
the veteran may have some component of knee pain (accelerated 
degenerative joint disease) in both his knees secondary to 
trauma occurring during service.  The examiner indicated that 
the veteran was not currently complaining of back or shoulder 
pain.  The examiner opined that the veteran's intermittent 
back and shoulder pain were not likely directly due to 
injuries or duties performed while in active service, but 
were more likely than not related to age related 
osteoarthritis changes.





Entitlement to service connection for a bilateral knee 
disability, a thoracolumbar spine disability, hearing loss, 
and a left shoulder disability.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(c) (2004), congenital or 
developmental disorders are not diseases or injuries for the 
purpose of VA disability compensation.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less. 38 C.F.R. § 
3.385 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, and resolving all 
doubt in the veteran's favor, the Board finds that service 
connection is warranted for a bilateral knee disability.  In 
this regard, the Board notes that the evidence clearly shows 
that the veteran was seen many times in service with 
complaints of knee pain, and his separation examination 
specifically indicated that he had a retropatellar pain 
syndrome.  The veteran's most recent VA examination of 
November 2006 also indicated that he may have some component 
of knee pain (accelerated degenerative joint disease) in both 
his knees secondary to trauma occurring during service.  
Considering this evidence therefore, the Board finds that the 
evidence is at least in equipoise as to the question of 
whether the veteran's current knee disabilities are related 
to service; as such, the Board finds that service connection 
is warranted for bilateral knee disabilities.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a thoracolumbar 
spine disability.  In this regard, the Board points out that 
the veteran's service medical records show no complaints or, 
or treatment for, any spine disability.  There is no evidence 
in the record showing any back disability until 1994, over a 
year after the veteran's separation from service.  Further, 
the veteran's examiner in November 2006 specifically 
indicated that the veteran's back degenerative joint disease 
was due to age related osteoarthritic changes, and not 
service.  Thus, with no evidence having been presented to 
show that the veteran ever was treated for, or seen with 
complaints of, a back disability in service, and with no 
medical evidence having been presented linking the veteran's 
current back disability to service, the Board finds that the 
preponderance of the medical evidence of record is against a 
grant of service connection for this disability.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hearing loss.  
In this regard, the Board notes that the veteran's report of 
entrance examination shows that the veteran entered service 
with some hearing loss.  Similarly, the veteran's report of 
separation dated June 1992 showed some level of high 
frequency loss, but the Board does not find that these 
readings are significantly higher than those found upon entry 
into service.  Further, as noted above, upon examination in 
September 1994, two years after the veteran's separation from 
service, testing revealed that the veteran did not at that 
time have a level of hearing loss sufficient to be considered 
a hearing loss under 38 C.F.R. § 3.385.  Thus, two years 
after the veteran's separation from service, his hearing was 
normal.

The veteran's hearing was not again tested until May 2005, 
over 10 years later, at which time he was still found to have 
a normal level of hearing in the right ear, and only a very 
mild hearing loss in the left ear.  The examiner at that time 
specifically indicated that it was not as likely as not that 
the veteran's hearing loss resulted from the veteran's 
military noise exposure, in part because his hearing at this 
point was better than it was at the time of his separation 
examination.  The Board also points out that the veteran's 
current level of hearing loss is less than it was when the 
veteran entered service in 1972, therefore, there is no 
evidence of aggravation.

Therefore, with no evidence of aggravation of the veteran's 
pre existing hearing loss in service, with current minimal 
findings of hearing loss as compared to his in service 
hearing loss records, and with the medical opinion of record 
indicating that it was not likely that the veteran's current 
hearing loss was related to service, the Board finds that the 
preponderance of the medical evidence of record is against a 
grant of service connection for hearing loss.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a left shoulder 
disability.  The veteran has reported that he injured his 
shoulder in service during a dog attack.  While the veteran 
may have received scratches to his left shoulder during an 
August 1991 dog attack, as he received scratches over a large 
portion of his body at that time, there is no indication that 
the veteran sustained any significant left shoulder injury 
from this attack.  Further, the veteran's service medical 
records show no complaints of, or treatment for, any left 
shoulder disability at any time.  The reports of the 
veteran's most recent VA examinations, dated in November 
2006, specifically indicate that the veteran reported that he 
did not currently have any left shoulder problem, and no left 
shoulder problem was found upon examination.  Incumbent on a 
grant of service connection is a finding that the veteran has 
the disability for which service connection is claimed.  
Therefore, with no evidence having been presented to show 
that the veteran incurred a left shoulder injury in service, 
and with no current evidence of any left shoulder disability, 
the Board finds that the preponderance of the evidence of 
record is against a grant of service connection for this 
disability.

As the preponderance of the evidence is against the claims of 
entitlement to service connection for a thoracolumbar spine 
disability, hearing loss, and a left shoulder disability, the 
benefit-of-the-doubt doctrine does not apply, and these 
claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to service connection for a dental condition, to 
include TMJ.

The veteran and his representative contend that service 
connection is warranted for a dental condition.  As noted in 
detail above, the veteran was treated in service many times 
for dental problems, and eventually had his remaining teeth 
pulled and was provided dentures in service.

Initially, the Board points out that there is no evidence of 
record showing that the veteran has ever been diagnosed with 
TMJ.  The Board points out that the veteran was scheduled for 
a dental and oral examination in June 2005, but he apparently 
failed to report to that examination.  Thus, with no medical 
evidence having been presented which indicates that the 
veteran has ever been diagnosed with TMJ, the Board finds 
that service connection cannot be granted for this 
disability.

The Board notes that the veteran was also diagnosed with 
prognathic mandible, anterior apertognathia, and a slight 
bilateral crossbite in service; however these are all 
congenital or developmental malformations, and not therefore 
disabilities for which service connection can be granted.

As to the veteran's other dental conditions, prior to June 8, 
1999, the VA Schedule for Rating Disabilities provided that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis were not disabling conditions, and could 
be service connected solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment under the provisions of 38 C.F.R. §§ 17.120, 
17.123.  38 C.F.R. § 4.149 (1998).

Effective June 8, 1999, 38 C.F.R. § 4.149 was removed.  The 
provisions of that regulation were added to 38 C.F.R. § 
3.381, which now notes that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are to be considered service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  As such, service connection for compensation 
purposes is not available for a dental condition other than 
for injuries sustained as a result of dental trauma.

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity"). However, the Note immediately following states, 
"these ratings apply only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling." 38 C.F.R. § 4.150, 
Diagnostic Code 9913.  There is no evidence of record that 
the veteran's loss of teeth is the result of loss of 
substance of body of maxilla or mandible.  Therefore, the 
veteran does not have a service-connected, compensable dental 
disability or condition.  See 38 C.F.R. § 17.161(a).

To have had dental extractions during service is not 
tantamount to dental trauma, because trauma of teeth, even 
extractions, in and of itself, does not constitute dental 
trauma. VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  The 
veteran does not appear to allege, nor does the evidence show 
that, the veteran sustained any dental trauma in service.  
Rather, all of his treatment, including the eventual removal 
of his teeth, appears to be related to his in service 
problems with dental caries and periodontal disease.  As 
such, with no findings of dental trauma, the Board finds that 
the preponderance of the evidence of record is against a 
grant of service connection for a dental disability.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

The veteran contends that service connection is warranted for 
individual unemployability.  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2007).  If the total rating 
is based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341 (2007).  In evaluating total disability, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2007).

If the scheduler rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment. 38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases were 
the scheduler criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

Since it is the established policy of VA that a total 
disability rating be granted when a claimant is unable to 
secure or follow a substantially gainful occupation by reason 
of service connected disabilities, extra- schedular 
consideration is to be afforded when the percentage standards 
of 38 C.F.R. § 4.16(a) have not been met.  38 C.F.R. § 4.15 
(2007).  Total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a), 4.15 (2007).

In determining whether a particular claimant is unemployable, 
full consideration must be given to unusual physical or 
mental effects, peculiar effects of occupational activities, 
defects in physical or mental endowment preventing the usual 
success in overcoming the handicap or disability, and the 
effect of combinations of disability. 38 C.F.R. § 4.15 
(2007).  VA must consider the effects of the claimant's 
service connected disability in the context of his/her 
employment and educational background.  See Fluharty v. 
Derwinski, 2 Vet. App. 409, 412-13 (1992).  The central 
inquiry is whether the claimant's service connected 
disabilities alone are of sufficient severity to produce 
unemployment, see Hatlestad v. Derwinski, 5 Vet. App. 524, 
529 (1993), and disability stemming from nonservice connected 
disability or advancing age may not be considered.  Id., 38 
C.F.R. § 4.19 (2007).  See also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (the sole question of whether a claimant 
is employable depends upon his/her capability of performing 
the physical and mental acts required by employment, and not 
whether the claimant can find employment).

However, in this case, the evidence clearly shows that the 
veteran is now working as a truck driver.  Incumbent on a 
finding of TDIU is a finding that the veteran is not 
currently working, with only a few exceptions not applicable 
in this case.  As the veteran is currently working, the Board 
finds that this claim for unemployability cannot be 
maintained, and must be denied.

The Board notes that normally, as one of the claims at issue 
is being remanded, this issue would also be remanded, as 
inextricably intertwined with any claims that might cause an 
increase in his overall disability.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  However, as the veteran is currently 
working, the outcome of the veteran's claim of entitlement to 
service connection for a knee disability would have no impact 
on the veteran's claim.  As the veteran is currently working, 
he has failed to state a claim on which relief can be 
granted, and therefore this claim is properly dismissed.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Cf. FED R. 
CIV. P. 12(b)(6).


ORDER

Entitlement to service connection for a bilateral knee 
disability is granted.

Entitlement to service connection for a thoracolumbar spine 
disability is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for TMJ denied.

The claim of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities is dismissed.




REMAND

As to the veteran's claim of entitlement to service 
connection for a bilateral ankle disability, the Board notes 
that this issue was remanded in June 2004 for a VA 
examination with an opinion as to whether the veteran had any 
current ankle disabilities related to service.  In a November 
2006 VA examination report, the veteran was noted to have 
degenerative joint disease of the ankles, however, there was 
no opinion offered as to whether the veteran's current ankle 
disabilities were related to service.  A remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the Remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998). Where the Remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance. Id.  As such, the Board finds that this 
issue is not ready for appellate review and must be remanded 
for compliance with the Remand instructions.

Accordingly, this claim is REMANDED to the AMC for the 
following action:

1.  The AMC should arrange for VA 
orthopedic examination by an appropriate 
medical specialist, for the purpose of 
ascertaining whether the veteran has any 
bilateral ankle disability related to his 
service on any basis.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination reports that the 
claims file was in fact made available for 
review in conjunction with the 
examinations. Any further indicated 
special studies must be conducted.

The examiner must be requested to express 
an opinion as to whether it is at least as 
likely as not that any ankle disability 
found on examination is related to service 
on any basis.  Any opinion expressed by 
the examiner must be accompanied by a 
complete rationale.

2. After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a bilateral knee 
disability on a de novo basis.  If any 
benefits requested on appeal are not 
granted to the veteran's satisfaction, the 
VBA AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claims currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to cooperate by 
reporting for the examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


